Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16398476 filed on 04/30/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2018-089438, filed on 05/07/2018 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted on 04/30/2019 are acceptable for examination purposes.


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “OCT data in line 11. However, this limitation is confusing because it is unclear if this limitation refers to the limitation for “OCT image” of the subject’s eye that is acquired, or if it refers to some other OCT data or image data? The above limitation will be treated broadly, such that it can refer to the OCT image data of the subject’s eye or to some other OCT data/image(s). It is suggested to amend the claim and provide explanations in order to clarify the claim language and remove the indefiniteness issue. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang US 20190150729 A1.
In regard to independent claim 1, Huang teaches (see Figs. 1-31) an ophthalmic imaging apparatus that acquires OCT data of a subject eye (i.e. system (and associated methods) for generating wide field OCT angiography images (OCTA data), with e.g. imaging system 1900, components 2000, including OCT and computing systems 2004, 2100,2104/2200, see e.g. Abstract, paragraphs [03-04, 39-40, 49-55, 58-59, 66-67, 95, 107-116]) comprising:  
5an OCT optical system configured to detect an interference signal between measurement light with which the subject eye is irradiated and reference light (i.e. imaging system/components 1900/2000 with OCT engine/system 2004, 2100/2102, generating OCT scans, OCTA data see Figs. 19-21, paragraphs [108-114, 39-40, 49-55, 58-59, 66-70]); 
a scanner configured to scan with the measurement light on a scanning line on the subject eye (i.e. OCT scanner of the OCT system, performing e.g. B-scan (MB-scan),  paragraphs [65,48-54]) ; and  
10a processor (i.e. system of processors/computers of imaging system/components e.g. 2002, 2003, 2104,2200, hereafter computing system, paragraphs [108-115], see Figs. 20-22]) configured to: 
determine whether or not the OCT data acquired on the scanning line is proper (e.g. as computing system with adaptive motion detection and scanning detects e.g. eye blinks, microsaccadic eye movements in OCTA/b-scans data, paragraphs [66-70, 75-76,113-115], e.g. Figs. 4-7); 
control the scanner based on a determination result to change the scanning line to a next scanning line (i.e. as computing system with adaptive motion detection and scanning moves to nest scan location based on detected eye blinks, microsaccadic eye motion, paragraphs [66-70, 113-115, 39-40], e.g. Figs. 4-7); and 
15interpolate an alternative to OCT data determined not to be proper, based on OCT data corresponding to scanning lines around a scanning line on which the OCT data determined not to be proper is acquired (i.e. as computing system performs image registration and montaging/interpolation, merging, with neighboring scans, based on detected motion artifacts, see paragraphs [23,39-40, 71-77, 82,91-92,100-102,113-115], as depicted in e.g. Figs. 7-18; 
Note regarding the above functional limitations of claim 1 and its dependent claims 2-7, which are treated to the full extent of the recited structures necessary for such functionality, since it is held that , "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)).  
Regarding claim 2, Huang teaches (see Figs. 1-31) that the processor (i.e. computing system) controls the scanner to scan with the measurement light on the same scanning line a predetermined number of times (i.e. as computing system controls imaging/OCT system to rescan same B-scan (y-scan) predetermined times, as depicted in Fig. 5, 7, see paragraphs [66-70, 113-115]) , and 
changes the scanning line to the next scanning line in a case where OCT data determined to be proper is acquired or in a case where the 25OCT data determined not to be proper are acquired in scanning of all the predetermined number of times (i.e. as computing system with adaptive motion detection and scanning moves to nest scan location based on detected eye blinks/motion, e.g. when no blinks/eye motion is detected, or when blinks/eye motion concludes, see Figs. 5, 7, paragraphs [66-70, 113-115, 39-40]; Note regarding the above functional limitations of claim 2, which are treated to the full extent of the recited structures necessary for such functionality, since it is held that , "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)).  
Regarding claim 3, Huang teaches (see Figs. 1-31) that in a case where the OCT data determined not to be proper 30are consecutively acquired in scanning of a predetermined number of scanning lines (due to adaptive motion detection and scanning of OCT system), the processor controls the scanner to continuously scan with the measurement light on the same scanning line until OCT data determined to be proper is acquired (i.e. as computing system with adaptive motion detection and scanning repeats scanning at same location until no eye blinks/motion scans are detected, see Figs. 5, 7, paragraphs [66-70, 113-115, 39-40]; Note regarding the above functional limitations of claim 3, which are treated to the full extent of the recited structures necessary for such functionality, since it is held that , "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). 
Regarding claim 4, Huang teaches (see Figs. 1-31) that the processor (computing system) interpolates the alternative to the OCT data determined not to be proper, based on OCT data determined to be proper, awhich is acquired in scanning on at least any one of scanning lines before and after the scanning line on which the OCT data determined not to be proper is acquired (i.e. by image registration, montaging and interpolation, merging, with neighboring scans i.e. before/after the scan with detected motion artifacts, see paragraphs [23,39-40, 71-77, 82,91-92,100-102,113-115], as depicted in e.g. Figs. 5, 7, 1-18; Note regarding the above functional limitations of claim 4, which are treated to the full extent of the recited structures necessary for such functionality, since it is held that , "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)).  
Regarding claim 5, Huang teaches (see Figs. 1-31) that the processor (computing system) is configured to: 
trace and detect a movement of the subject eye (i.e. through eye-tracking, see e.g. paragraphs [55, 62, 165]); and 
control the scanner based on a detection result of the movement to correct the scanning line for the subject eye (i.e. as the scanning and registration is combined with real-time eye tracing, and through eye centering for scanning, and systems automatic query for presence of eye motion, see paragraphs [55, 59, 62, 68, 165], Fig. 1), 
wherein in a case where a correction of the scanning line is not stably 15performed, the processor stops the control based on the detection result and changes the scanning line of the measurement light to the next scanning line (i.e. as computing system with adaptive motion detection and scanning moves to next scan location based on detected eye blinks/motion, when scans include links/eye motion that are removed by post-processing, i.e. registration, merging/interpolation and montage of scan strips, see Figs. 4-7, 9-18, paragraphs [66-70, 71-77, 91, 95-102]).  
Regarding claim 6, Huang teaches (see Figs. 1-31) that the OCT data is motion contrast data acquired by 20arithmetically processing the interference signal (i.e. as OCTA data is processed blood flow based on motion of blood cells and intrinsic contrast, as e.g. en face OCT data, see paragraphs [04, 40,50-53, 58-59], e.g. Figs. 4, 10-13, 15-18), and 
the processor interpolates an alternative to motion contrast data determined not to be proper, based on motion contrast data of scanning lines around a scanning line on which the motion contrast data determined not to be proper is acquired (i.e. as computing system performs image registration and montaging/interpolation, merging, with neighboring scan(s), based on detected motion artifacts, e.g. to remove the eye motion artifacts, see paragraphs [23,39-40, 58,71-77, 82,91-92,100-102,113-115], as depicted in e.g. Figs. 7-18; Note regarding the above functional limitations of claim 6, which are treated to the full extent of the recited structures necessary for such functionality, since it is held that , "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)).
Regarding claim 7, Huang teaches (see Figs. 1-31) that the motion contrast data is front face motion contrast data corresponding to the scanning line (i.e. OCTA data as e.g. en face OCT data corresponding to scan(s), see paragraphs [04, 40,50-53, 58-59], e.g. Figs. 4, 10-13, 15-18), and 
the processor interpolates an alternative to front face motion contrast 30data determined not to be proper, based on front face motion contrast data of scanning lines around a scanning line on which the front face motion contrast data determined not to be proper is acquired (i.e. as computing system performs image registration and montaging/interpolation, merging, with neighboring scan(s) of en face OCT data, based on detected motion artifacts, e.g. to remove the eye motion artifacts, see paragraphs [23,39-40, 58,71-77, 82,91-92,100-102,113-115], as depicted in e.g. Figs. 7-18; Note regarding the above functional limitations of claim 7, which are treated to the full extent of the recited structures necessary for such functionality, since it is held that , "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)).  

In regard to independent claim 8, Huang teaches (see Figs. 1-31) a non-transitory computer readable recording medium storing an ophthalmic imaging program used in an ophthalmic imaging apparatus that includes an OCT optical system configured to detect an interference signal between measurement light with which a subject eye is irradiated and 5reference light, and acquires an OCT image of the subject eye by processing the interference signal (i.e. computing systems 2004, 2100,2104/2200 and its data-holding subsystem 2204 e.g. one or more physical, non-transitory, devices configured to hold data and/or instructions executable by the logic subsystem to implement methods and processes for generating wide field OCT angiography image(s) (OCTA data), i.e. control imaging system 1900, components 2000, including OCT 2004,2102, see e.g. Abstract, paragraphs [03-04, 39-40, 49-55, 58-59, 66-67, 95, 107-116, 118-120]), 
wherein the ophthalmic imaging program is executed by a processor of the ophthalmic imaging apparatus to cause the ophthalmic imaging apparatus to perform (i.e. as instructions executable by the logic subsystem 2202 of computing/imaging systems 2104/2200 and 2004, 2100, paragraphs 39-40, 49-55, 58-59, 66-67, 95, 107-116, 118-120]):  
determine whether or not the OCT data acquired on the scanning line is proper (e.g. as computing system with adaptive motion detection and scanning detects e.g. eye blinks, microsaccadic eye movements in OCTA/b-scans data, paragraphs [66-70, 75-76,113-115], e.g. Figs. 4-7); 
control a scanner based on a determination result to change the scanning line to a next scanning line (i.e. as computing system with adaptive motion detection and scanning moves to nest scan location based on detected eye blinks, microsaccadic eye motion, paragraphs [66-70, 113-115, 39-40], e.g. Figs. 4-7); and 
15interpolate an alternative to OCT data determined not to be proper, based on OCT data corresponding to scanning lines around a scanning line on which the OCT data determined not to be proper is acquired (i.e. as computing system performs image registration and montaging/interpolation, merging, with neighboring scans, based on detected motion artifacts, see paragraphs [23,39-40, 71-77, 82,91-92,100-102,113-115], as depicted in e.g. Figs. 7-18).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasuno et al. US 20100142780 A1 also discloses features of the instant invention (see Figs. 8-12 and their descriptions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872